Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-15-00013-CV

                                  Guadalupe RAMOS,
                                      Appellant

                                           v.

                               GOLDEN RIBBON INC.,
                                    Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2014CV04293
                      Honorable David J. Rodriguez, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that costs shall be assessed against appellant.

      SIGNED March 25, 2015.


                                            _________________________________
                                            Jason Pulliam, Justice